In six proceedings pursuant to Social Services Law § 384-b to terminate parental rights, the Law Guardian appeals from an order of the Family Court, Westchester County (Spitz, J.), entered April 5, 1996, which granted the motion of the petitioner Westchester County Department of Social Services for leave to withdraw the petitions. The Law Guardian’s notice of appeal from the decision dated January 18, 1996, is deemed a premature notice of appeal from the order (CPLR 5520 [c]).
Ordered that the order is affirmed, without costs or disbursements.
Upon our review of the record, we find no improvident exercise of discretion in granting leave to withdraw the petitions brought pursuant to Social Services Law § 384-b, without prejudice (see, Matter of Y.A.O., 166 Misc 2d 922). Thompson, J. P., Joy, Altman and Hart, JJ., concur.